Citation Nr: 0027201	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for a lung disorder as 
secondary to exposure to herbicide agents. 

3.  Entitlement to service connection for skin cancers as 
secondary to exposure to herbicide agents. 

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound of the left thigh.

7.  Entitlement to a rating in excess of 20 percent for left 
shoulder dislocations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 to September 
1975.

In January 1997, the veteran filed a claim for service 
connection for sinusitis, dislocated left shoulder, spots on 
the lungs as secondary to exposure to herbicide agents, and 
shell fragment wound of the left thigh.  This appeal arises 
from the February 1998 rating decision from the Winston-
Salem, North Carolina Regional Office (RO) that denied the 
veteran's claim for service connection for chronic sinusitis, 
spots on the lung as secondary to exposure to herbicide 
agents, and skin cancers as secondary to exposure to 
herbicide agents; granted service connection for left 
shoulder dislocations with a 0 percent evaluation assigned; 
and granted service connection for shell fragment wound of 
the left thigh with a 0 percent evaluation assigned.  A 
Notice of Disagreement was filed in March 1998 as to the 
issues of entitlement to a compensable rating for service 
connected shell fragment wound of the left leg and 
entitlement to service connection for spots on the lungs.  A 
Notice of Disagreement as to the issues of entitlement to a 
compensable rating for left shoulder dislocations and 
entitlement to service connection for chronic sinusitis and 
skin cancers was filed in April 1998.  A Statement of the 
Case was issued in December 1998.  A substantive appeal was 
filed in January 1999 with a request for a hearing at the RO 
before a local hearing officer and a request for a hearing at 
the RO before a member of the Board.  In March 1999, a 
hearing at the RO before a local hearing officer was held.

By rating decision in April 1998, the RO assigned a 10 
percent rating for the veteran's service connected shell 
fragment wound of the left thigh, effective from January 
1997.  By rating decision in June 1999, the RO assigned a 20 
percent evaluation for the veteran's service connected left 
shoulder dislocations, effective from January 1997.  The 
veteran has continued his appeal of these ratings.

Additionally in April 1998, the veteran filed a claim for 
service connection for a heart condition.  This appeal 
additionally arises from a November 1998 rating decision from 
the Winston-Salem, North Carolina RO that denied service 
connection for heart disease and hypertension.  A Notice of 
Disagreement was filed in January 1999 and a Statement of the 
Case was issued in June 1999.  A statement that can be 
considered as a substantive appeal was filed in June 1999.


REMAND

In January 1999, the veteran indicated that he wanted a 
hearing at the RO before a Member of the Board.  The 
abovementioned Board hearing has not been held.

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a member of the 
Board of Veterans' Appeals at the 
Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




